Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20
Claims 1-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2014/0192394; “Sun”)
Regarding claims 1-20k Sun discloses in figures 2A and 2B:
[0066] FIGS. 2A and 2B illustrate an 8.times.8 actively tunable optical phased array 200 and a unit cell (pixel) 230, respectively. Like the passive phased array 100 shown in FIG. 1A, the active phased array 200 shown in FIG. 2A includes a source of optical radiation--in this case, an optical fiber 202 coupled to a laser (not shown)--that launches an optical beam with a free-space wavelength .lamda..sub.0 into a single-mode column bus waveguide 210. Evanescent directional couplers 240-1 through 240-8 (collectively, directional couplers 240) like those described with respect to FIG. 1B couple light from the column bus waveguide 210 into eight different row bus waveguides 220-1 through 220-8 (collectively, row bus waveguides 220). And as described above, the directional couplers' coupling efficiencies may vary so as to ensure that each row bus waveguide receives a predetermined amount (e.g., an equal amount) of optical power from the column bus waveguide 210.
[0067] Each row bus waveguide 220 guides an optical beam from the corresponding directional coupler 240 to eight unit cells (pixels) 230, each of which can be on the order of .lamda..sub.0 (e.g., about 9 .mu.m.times.9 .mu.m). As described above with respect to FIG. 1D, directional couplers 250 evanescently couple light from the row bus waveguide 220 to corresponding unit cells 230, each of which includes a silicon waveguide 232 that couples light into a grating-based antenna element 238. This antenna element 238 emits the light with a desired amplitude and phase to form a pattern in the far field of the active optical phased array 200.
[0068] In this case, however, the active optical phased array 200 includes a pixel addressing matrix that can be used to independently vary the phases of the beams emitted by the pixels 230. The pixel addressing matrix is formed of column control wires 260-1 through 260-8 (collectively, column control wires 260) and row control wires 262-1 through 262-8 (collectively, row control wires 262). In this example, the column control wires 260 and row control wires 262 are disposed in parallel planes above the pixels 230; in other examples, the control wires may be routed in planes below the pixels 230 instead.
[0069] As shown in FIGS. 2A and 2B, each column control wire 260 runs above a corresponding column of pixels 230 and is electrically coupled to a copper-silicon electrical contact 264 in each of the pixels 230 in the column. Similarly, each row control 262 runs above a corresponding row of pixels 230 and is electrically coupled to a copper-silicon electrical contact 268 in each pixel 230 in the row. The electrical contacts 264 and 268 in each pixel 230 are electrically coupled to a corresponding integrated heater 266 formed by doping a portion of the silicon waveguide 232. Each heater 266 may have a resistance of about 2.5 k.OMEGA., including the resistance of the contacts 264 and 268.
[0070] Applying a voltage to a particular column control wire 260-m and a particular row control wire 262-n causes a change in the electrical potential across the integrated heater 266 in the pixel 230-mn at the intersection of the column control wire 260-m and the row control wire 262-n. This potential change causes the heater 266 to change temperature (get hotter or colder), leading to a corresponding change in the optical path length of the doped portion of the silicon waveguide 232 via the thermo-optic effect. And this change in optical path length induces a corresponding phase shift in the optical beam propagating through the waveguide 232 to the antenna element 238. In some cases, the heater 266 may operate with a thermal efficiency of about 8.5 mW per 7.degree. of phase shift.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Sun to comprise:
1. A device, comprising: an array of light emitters located at different locations, each light emitter operable to produce an optical beam that is associated with a location of the light emitter and is different from another optical beam produced by another light emitter due to the location of the light emitter being different from a location of another light emitter; an optical projection device located at a fixed position relative to the array of light emitters in optical paths of the optical beams from the array of light emitters, the optical projection device operable to direct each optical beam to a particular beam direction that is associated with a location of each light emitter relative to the optical projection device and is different from any other beam directions, the optical projection device structured to include no moving part; and a control circuit coupled to the array of light emitters and operable to turn on or off the light emitters to project one or more optical beams from the light emitters to the optical projection device which in turn directs the received one or more optical beams to corresponding one or more particular beam directions, wherein the control circuit is operable to selectively turn on and off different laser diodes to project the different optical beams from the selected laser diodes to form a desired beam scanning pattern to effectuate an effect of scanning a single optical beam in different beam directions.
8. A beam steering system, comprising: a light emission device including a light source array and a light source selector coupled to the light source array, the light source array including a plurality of light sources arranged in rows and columns, the light source selector being structured to select one or more light sources from the light source array to produce one or more optical beam; an optical device located at a fixed position relative to the light emission device in optical paths of the one or more optical beams from the light emission device such that, from the one or more selected optical beams, a collimated beam is produced at different angle depending on the location of incident light on the optical device; and a control circuit coupled to the light source selector of the light emission device to select the one or more light sources from the light source array based on address information indicative of the location of the light source associated with the location of incident light on the optical device
14. A beam steering system, comprising: a light emission device including a light source structured to generate a light beam and a light path selector coupled to the light source and configured to provide a plurality of light paths to direct the light beam generated by the light source to a desired location; an optical device located at a fixed position relative to the light emission device in optical paths of the one or more optical beams from the light emission device such that, from the one or more selected optical beams, a collimated beam is produced at different angle depending on the location of incident light on the optical device; and a control circuit coupled to the light emission device to select one or more of the plurality of light paths based on address information indicative of the location of incident light on the optical device.
2. The device as in claim 1, wherein: the array of the light emitters is in a plane; and the optical projection device includes one or more lenses placed over the plane of the array of light emitters so that different light emitters are at different locations relative to an optical axis of the one or more lenses so that the one or more lenses direct different optical beams from different light emitters in different directions.
3. The device as in claim 2, wherein: the one or more lenses include a lens array.
4. The device as in claim 1, wherein: the array of light emitters is an array of laser diodes fixed in position in a plane.
5. The device as in claim 1, wherein: the array of light emitters includes an array of output waveguide segments formed over a substrate and each output waveguide segment includes an angled facet that directs guided light in each output waveguide segment to the angled facet as an optical beam from a light emitter, a network of waveguides formed over the substrate and coupled to the different output waveguide segments to direct light to the different output waveguide segments, coupling between each output waveguide segment to the network of waveguides being controlled by the control circuit to allow the coupling to be turned on and off; and the laser diode is coupled to the network of waveguides to supply laser light to be coupled to the different output waveguide segments so that the different optical beams from the different output waveguide segments are from the laser light of the laser.
6. The device as in claim 5, wherein the laser light is modulated to carry information to be transmitted outside the device.
7. The device as in claim 5, further comprising one or more transmission components for signal collection and processing of collected signals.
.9. The system as in claim 8, wherein the light source selector includes an optical switching fabric formed by a network of waveguides and optical rings optically coupled to each other at different locations associated with the location of incident light on the optical device.
10. The system as in claim 8, wherein the optical device includes a diffractive optical element structured to generated patterns with different diffraction angles depending on the location of incident light on the optical device.
11. The system as in claim 8, wherein the optical device includes a lenslet array including a set of lenslets in the same plane, each lenslet having the same focal length.
12. The system as in claim 8, wherein the optical device includes a lenslet array including a set of lenslets in the same plane, each lenslet having different focal lengths from each other.
13. The system as in claim 8, wherein the light emission device further comprises a plurality of light detectors arranged in rows and columns on the same focal plane as the plurality of light sources.
15. The system as in claim 14, wherein the light path selector includes a network of waveguides that distributes the light beam to different locations so that different optical beams can be output at the different locations.
16. The system as in claim 14, wherein the light source includes a laser diode structured to be turned on and off under control of the control circuit.
17. The system as in claim 14, wherein the optical device includes a diffractive optical element structured to generated patterns with different diffraction angles depending on the location of incident light on the optical device.
18. The system as in claim 14, wherein the optical device includes a lenslet array including a set of lenslets in the same plane, each lenslet having the same focal length.
19. The system as in claim 14, wherein the optical device includes a lenslet array including a set of lenslets in the same plane, each lenslet having different focal lengths from each other.
20. The system as in claim 14, wherein the light emission device further comprises a plurality of light detectors arranged in rows and columns on the same focal plane as the plurality of light selectors.
because the resulting configurations would facilitate beam controlling for Lidar applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883